GARRARD, Judge,
concurring.
I agree with the majority that the trial judge committed reversible error in failing to hold a probation revocation hearing. See Szymenski v. State (# 02A03-8603-CR-98, decided November 18, 1986).
I also agree with the legal distinction posed between placing a convicted person on a term of probation and merely imposing a suspended sentence on conditions. The order should have declared that a one year period of probation was being imposed.
On the other hand, that was obviously the court's intention since the judgment imposed a condition that was to apply "in the next year." Applying the authority of Appellate Rule 15(E) I would find this defect to be one of form and not ground for reversal except for the failure to conduct a hearing.
I therefore concur in result.